DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Barnes et al. (US 4,958,680), Cetinkaya et al. (US 5,343,939) and Kulprathipanja et al. (US 9,044,727 B2).
Barnes et al. discloses a fluidized bed cooler with regional coordination enhancement, comprising a shell (9) which is cylindrical and vertically provided, wherein a plurality of heat exchange tubes (16) are vertically distributed in the shell, a catalyst inlet is provided at an upper portion of the shell (9), a catalyst outlet (28) is provided at a bottom portion of the shell (9), and an interior of the shell is divided into a catalyst inlet influence region, a dilute phase region at the upper portion, a dense phase region at the lower portion and a gas distributor (30) influence region at the bottom portion, and wherein the dilute phase region and the dense phase region are located above and below the catalyst inlet influence region, respectively, wherein a catalyst inlet inclined tube (8) is provided obliquely upward at the catalyst inlet, and a regional particle distributor (27) is provided at the catalyst inlet positioned in the catalyst inlet inclined tube (8); wherein the regional particle distributor (27) comprises a local gas distribution plate (see Abstract; figures 1-4 and column 2, line 23 through column 6, line 27).
Cetinkaya et al. discloses a fluidized bed cooler (70) with regional coordination enhancement, comprising a shell (74) which is cylindrical and vertically provided, wherein a plurality of heat exchange tubes (82) are vertically distributed in the shell, a catalyst inlet is provided at an upper portion of the shell (74), a catalyst outlet (73) is provided at a bottom portion of the shell (74), and an interior of the shell is divided into a catalyst inlet influence region, a dilute phase region at the upper portion, a dense phase region at the lower portion and a gas distributor (92) influence region at the bottom portion, and wherein the dilute phase region and the dense phase region are located above and below the catalyst inlet influence region, respectively, wherein a catalyst inlet inclined tube (96) is provided obliquely upward at the catalyst inlet, and a regional particle distributor (71) is provided at the catalyst inlet positioned in the catalyst inlet inclined tube (96) (see Abstract; figures 1-3 and column 5, line 35 through column 8, line 58).
Kulprathipanja et al. (US 9,044,727 B2) discloses a fluidized bed cooler (15) with regional coordination enhancement, comprising a shell (40) which is cylindrical and vertically provided, wherein a plurality of heat exchange tubes (45) are vertically distributed in the shell, a catalyst inlet is provided at an upper portion of the shell (40), a catalyst outlet is provided at a bottom portion of the shell (40), and a regional particle distributor (39) is provided at the catalyst (see Abstract; figures 1-3 and column 5, line 35 through column 8, line 58), since inorganic particles include catalysts.
The prior art references fail to disclose or suggest a fluidized bed cooler with regional coordination enhancement wherein the regional particle distributor comprises a local gas distribution plate, a local gas pre-distributor, a left splitter partition plate and a right splitter partition plate; the local gas distribution plate is provided with a plurality of local gas distribution plate vent holes at intervals, the inner ends of the left splitter partition plate and the right splitter partition plate are fixedly connected to each other to form a partition plate included angle, the bottom portions of the left splitter partition plate and the right splitter partition plate are fixed on the local gas distribution plate, and the partition plate included angle is inside the local gas distribution plate, with outer ends of the left splitter partition plate and the right splitter partition plate extending beyond two ends of the local gas 
Claims 2-18 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed February 17, 2022, with respect to the 112(b) rejection of claims 1-18 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-18 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774